COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Miriam Blank v. Jack Nuszen

Appellate case number:     01-18-00379-CV

Trial court case number: 2008-51454

Trial court:               246th District Court of Harris County

        On August 13, 2018, appellant, Miriam Blank, filed her appellant’s brief. Appellant’s brief
contains “[s]ensitive [d]ata” as defined by Texas Rule of Appellate Procedure 9.9(a) and requires
redaction. See generally TEX. R. APP. P. 9.9 (privacy protection for documents filed in civil cases).

         Accordingly, we STRIKE appellant’s brief filed August 13, 2018. Appellant is ORDERED
to refile, within 7 days of the date of this order, a compliant brief containing appropriate redactions.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court

Date: September 13, 2018